DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 21, 2022.  Claims 27-36, 38, and 39 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “35 U.S.C. §112” section on page 4 of the Applicant’s Response filed on September 21, 2022, the amendment to claims 31, 34, and 38 have obviated the necessity of the objection to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “The Claims Distinguish Patentably Over the References of Record” section on pages 4-5 of the Applicant’s Response filed on September 21, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Escudero and Whiseant references does not teach the added limitation of “a discharge element operably associated with the catheter body, the discharge element configured to receive occlusive material morcellated by the cutting element, the discharge element including at least a propeller”, arguing that the pump/waste container of the Escudero reference, which may be interpreted as a discharge element, does not include a propeller.  However, the examiner asserts that the Escudero reference does teach that the discharge system, which includes the pump and waste container, additionally includes a propeller (Figure 30; 212), wherein the propeller is for transferring the occlusive material from the catheter to the pump/waste container ([¶ 0278]).  Therefore, the rejections of the claims stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 27, 28, 30, 33-36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escudero et al. (US 2009/0018567, hereinafter Escudero) in view of Whiseant (US 2014/0276015).
Concerning claim 27, the Escudero et al. prior art reference teaches a catheter device (Figure 1A; 100) comprising: a catheter body (Figure 1A; 120) having first and second lumens (Figure 41A; first lumen = lumen of 250; second lumen = lumen defined between 250 and 120), wherein the first internal lumen extends from a proximal end of the catheter body (Figure 27; 130) to an opening in a housing on a distal end of the catheter body (Figure 42; 130); a rotatable shaft disposed within the first lumen of the catheter body (Figure 41A; 114), wherein the rotatable shaft comprises a cutting element at the distal end of the rotatable shaft (Figure 2A; 108); an imaging element located on the housing on the distal end of the catheter body proximal to the distal end of the cutting element (Figure 42; 146), wherein the Escudero reference further teaches a discharge element operably associated with the catheter body, the discharge element configured to receive occlusive material morcellated by the cutting element (Figure 25A; 152 | [¶ 0279]; pump and waste container may be interpreted as the discharge element), wherein the discharge element may include at least a propeller (Figure 30; 212 | [¶ 0278]), but it does not specifically teach the imaging element circumferentially surrounding the housing or the imaging element being configured to communicate with a signal processor via one or more signal wires extending from the imaging element through the second internal lumen to the proximal end of the catheter body.
However, the Whiseant reference teaches a catheter device (Figure 8; 400), wherein the catheter body may have a first internal lumen (Figure 7E; 132) and a second internal lumen (Figure 7E; 130), and an imaging element circumferentially surrounding the housing on a distal end of the catheter body (Figure 8; 408), wherein the imaging element is configured to communicate with a signal processor via one or more signal wires extending from the imaging element through the second internal lumen (Figure 7E; 124) to the proximal end of the catheter body (Figure 8; 424).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element of the Escudero reference be a ring array that circumferentially surrounds the housing on the distal end of the catheter body as in the Whiseant, wherein the housing is proximal to the distal end of the cutting element in the Escudero reference, given a ring array allows the imaging assembly to image 360° inside a vessel without rotating the elongate body (Whiseant; [¶ 0028]), and to further have the imaging element be configured to communicate with a signal processor via one or more signal wires extending from the imaging element through the second internal lumen to the proximal end of the catheter body as in the Whiseant reference to provide a signal line that connects to a visual interface to view images from the imaging system (Whiseant; [¶ 0035], [¶ 0048]).
Concerning claim 28, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 27, wherein the Whiseant reference further teaches that the array may both produce energy and receive echoes (Whiseant; [¶ 0028]), therein teaching that the signal wires may both transmit imaging signals from the signal processor to the imaging element and back signals from the imaging element to the signal processor.
Concerning claim 30, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 27, wherein the Whiseant reference further teaches the imaging element comprising an ultrasound transducer (Whiseant; [¶ 0028]).
Concerning claim 33, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 27, wherein the Escudero reference further teaches the cutting element comprising at least two helical flutes (Figure 2A; 110).
Concerning claim 34, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 27, wherein the cutting edges of the proximal cutting portion of the cutting element of the Escudero reference may be interpreted as blunt crushing elements (Figure 2B; 112, cutting edges are rectangular blocks extending in a radial direction wherein the edges do not terminate in a point, allowing said elements to be interpreted as being blunt crushing elements).
Concerning claims 35, 38, and 39, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 34, wherein the Escudero reference further teaches a conveying element proximal to the cutting element (Figure 19A; 118), the conveying element comprising a helical wire wound about the rotatable shaft, the helical wire having a substantially rectangular cross-section (Figure 2A; 114).
Concerning claim 36, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 27, wherein the Escudero reference further teaches that the device may be configured to have the catheter body and the housing rotate in the opposite direction of the cutting element, and therefore the rotatable shaft ([¶ 0041]).

Claim(s) 29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escudero et al. (US 2009/0018567, hereinafter Escudero) in view of Whiseant (US 2014/0276015) as applied to claims 27, 28, 30, 33-36, 38, and 39 above, and further in view of Sheehan (US 2014/0276059).
Concerning claim 29, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 28, but does not specifically teach the one or more signal wires comprising an optical fiber, and wherein at least some of the imaging signals are optical signals transmitted on the optical fiber.
However, the Sheehan reference teaches a catheter device similar to that of the Whiseant reference, wherein the reference also teaches an imaging element circumferentially surrounding the housing of a catheter body on its distal end (Figure 4; 100), wherein the reference teaches that said imaging element may be an Optical Coherence Tomography element ([¶ 0062]), which requires the use of optical fibers to transmit optical signals to and from a signal processor ([¶ 0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element of the Escudero and Whiseant combination be an OCT imaging element and to have the signal wire be an optical fiber as in the Sheehan reference given an OCT imaging element has been provided as an obvious alternative to an ultrasound transducer for a circumferential imaging element on a catheter device (Sheehan; [¶ 0062]).
Concerning claims 31 and 32, the combination of the Escudero and Whiseant references as discussed above teaches the catheter device of claim 30, but does not specifically teach the ultrasound transducer being a phased-array transducer.
However, the Sheehan reference teaches a catheter device similar to that of the Whiseant reference, wherein the reference also teaches an imaging element circumferentially surrounding the housing of a catheter body on its distal end (Figure 4; 100), wherein the reference teaches that said imaging element may be an array of ultrasound transducer elements, such as a phased-array element which is configured to image in a plane distal to the ultrasound transducer ([¶ 0062]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element of the Escuero and Whiseant combination be a phased-array transducer as in the Sheehan reference, given the Sheehan reference defines a phased-array transducer as a type of array of ultrasound transducers for imagining the stenotic area of an artery ([Sheehan; [¶ 0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/20/2022